Name: Commission Regulation (EC) No 1339/2004 of 22 July 2004 amending Regulation (EC) No 214/2001 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in skimmed-milk powder
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 23.7.2004 EN Official Journal of the European Union L 249/4 COMMISSION REGULATION (EC) No 1339/2004 of 22 July 2004 amending Regulation (EC) No 214/2001 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in skimmed-milk powder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 10 thereof, Whereas: (1) Article 21 of Commission Regulation (EC) No 214/2001 (2) limited the quantity of skimmed-milk powder put up for sale by the Member States' intervention agencies to that taken into storage before 1 July 2002. (2) In view of the quantity still available and the market situation, that date should be amended to 1 October 2002. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Article 21 of Regulation (EC) No 214/2001, 1 July 2002 shall be replaced by 1 October 2002. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 37, 7.2.2001, p. 100. Regulation as last amended by Regulation (EC) No 1319/2004 (OJ L 245, 17.7.2004, p. 11).